Citation Nr: 1007907	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to January 
1973 and September 1983 to July 2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
Raynaud's syndrome.  The Veteran asserts he suffered from 
cold, numb and tingling hands during service and he continues 
to experience these symptoms.

Service treatment records indicate the Veteran sought 
treatment on multiple occasions for cold, tingling hands.  In 
November 2000, it was noted that he had vascular 
insufficiency in the upper and lower extremities and a 
diagnosis of bilateral cold hands; rule out Raynaud's was 
given.  

In the following month, December 2000, the Veteran underwent 
Cold Recovery Testing.  It was noted that the Veteran had low 
temperatures in hands prior to even beginning the test, but 
the test was conducted anyway and results indicated a slow 
recovery.  In April 2001, it was again noted that he had cold 
hands, and a diagnosis of possible vasospasm was noted.  
Records indicate the Veteran did not have classic Raynaud's 
and no systemic arthritis symptoms.  The Veteran did have 
some periungalerythema, but no evidence of vasculitis or skin 
thickening.  

In June 2001, service treatment records indicate that he was 
diagnosed with probable Raynaud's that was asymptomatic.  The 
Veteran's hands were described as warm but there was distal 
phalanx erythema with one telangiectasia right thumb.  It was 
noted that the Veteran's liver function tests were elevated.

A letter from a private physician in March 2007 stated that 
the Veteran was diagnosed with Raynaud's syndrome in June 
2001 and that a repeat evaluation in March 2007 shows he 
continues to exhibit symptoms of Raynaud's.  The physician 
also stated that initial workup thus far only showed a mildly 
elevated rheumatoid arthritis (RA) titer.

The Veteran was afforded a VA examination in May 2007.  The 
examiner stated that the Veteran did not have a disorder that 
meets the descriptive criteria for Raynaud's syndrome and 
there was no evidence of a systemic inflammatory disorder. 

The Veteran was afforded an additional VA examination in June 
2008.  The examiner stated there was no evidence of Raynaud's 
syndrome.  The examiner stated the Veteran's cold hands and 
slow recovery on cold tolerance test may suggest poor 
profusion of his hands, but there is no evidence of vascular 
hyperactivity of the kind seen in Raynaud's.  Further, the 
examiner stated that laboratory testing did not give evidence 
of a systemic inflammatory disorder.

The Board finds a remand is necessary to obtain additional 
medical records.  A letter from a private physician indicated 
the Veteran was evaluated for Raynaud's symptoms in March 
2007 at Baptist Medical Clinic.  These treatment records have 
not been associated with the claims folder.

Additionally, the Veteran has received a diagnosis of 
possible Raynaud's during and after service.  VA examiners 
indicate that the Veteran does not have Raynaud's but does 
exhibit possible poor profusion of the hands.  An addendum 
opinion is necessary to clarify the Veteran's diagnosis.  


Accordingly, the case is REMANDED for the following actions:

1.  First, obtain treatment records 
from Baptist Medical Clinic, 
specifically Dr. Harris, and associate 
them with the claims folder.

If no records are located a negative 
response is necessary from Baptist 
Medical Clinic.

2.  After the available records from 
Baptist Medical Clinic have been 
associated with the claims folder, 
obtain an addendum opinion.  

The examiner should clarify the 
Veteran's diagnosis.  If necessary, 
afford the Veteran a VA examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner should comment on the 
significance of the mildly elevated 
rheumatoid arthritis titer shown in 
March 2007.

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service 
treatment records and records from 
Baptist Medical Clinic, and the 
examiner should clarify the Veteran's 
diagnosis.  

The examiner should also offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's current disability had its 
onset during service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND, if one is scheduled, 
and to cooperate in the development of 
his case. 

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

